Third District Court of Appeal
                                   State of Florida

                            Opinion filed April 27, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                 No. 3D15-2550
                          Lower Tribunal No. 11-26509B
                              ________________


                                  Theodore Griffin,
                                      Petitioner,

                                         vs.

                              The State of Florida,
                                     Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Theodore Griffin, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SHEPHERD, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Following review of the petition for writ of habeas corpus, it is ordered that

said petition is hereby denied.
                           ORDER TO SHOW CAUSE

      Furthermore, as it appears that Theodore Griffin has submitted multiple pro

se post-conviction appeals,1 we order Mr. Griffin to show good cause within thirty

(30) days why this Court should not prohibit him from submitting further pro se

appeals, petitions, motions or other proceedings relating to his criminal sentencing

in circuit court case number 11-26509, unless such pleadings are signed by an

attorney who is a duly licensed member of the Florida Bar in good standing. After

this order to show cause and giving Mr. Griffin an opportunity to respond, this

Court may prevent such further filings. We must balance Mr. Griffin’s pro se right

to access the courts with the Court’s need to devote its finite resources to

legitimate appeals, recognizing the seriousness of sanctions when the litigant is a

criminal defendant. State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999).




1  A non-exhaustive list of pro se post-conviction appeals filed by the defendant
include: 3D11-3097; 3D12-251; 3D12-1309; 3D12-2000; 3D12-3172; 3D13-97;
3D13-1164; 3D13-3093; 3D14-1831; 3D15-952; 3D15-1721; 3D15-2512; 3D15-
2550; and 3D15-2921.

                                         2